Title: From Thomas Jefferson to William John Coffee, 19 September 1824
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monto
Sep. 19. 24.
Your favor of the 11th was recieved yesterday evening, and the want of our roses  pressing on us I lose no time in answering your enquiries. the soffite of the frieze of the Rotunda wherein the roses will be planted is 32. f. above the floor of the portico & platform of the terrasses, and 40. f above the level of the lawn.  they will  be principally & equally viewed at these two heights—when I wrote to you on the 4th I expected every moment to recieve  one of the sheets of the ground plan of the University as taken from mr Marveric’s  engraved plate which I  meant to forward instantly. I have not yet recieved it but expect it constantly & shall forward it on reciept.I possess no data from which I could form the least conjecture what success might attend the  drawing and engraving of a perspective & landscape of the university, as you propose.  one has been made,  by a mr Williams 12. by 3. I which will be engraved, as a vignette, on the map of Virga now preparing for impression. another of  18. by 12. I by mr Goodacre, son of the gentleman of that name who lectures on astron. and is now probably in N. Y. this I understood he would engrave on his return to England. a 3d of about the same size  has been done by a mr Cook, a drawer by profession, with a view also to engraving it for sale. one or two painters of superior order have thought of doing the same thing. this is the only information I can give you on this subject & salute you with friendly respect & esteemTh: J.